Citation Nr: 0618197	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).


FINDING OF FACT

The veteran's post-traumatic stress disorder is not 
manifested by impaired memory, impaired communication, 
impaired thought processes, impaired judgement, difficulty in 
maintaining relationships or work, panic attacks, suicidal 
ideation, homicidal thoughts, or inappropriate behavior.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for an 
increased rating.  Because an increased rating has been 
denied, any question as to the appropriate effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing a VA 
examination.  

The veteran is currently rated at 30 percent under Diagnostic 
Code (DC) 9411 for post-traumatic stress disorder (PTSD).  
Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity, due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran has endorsed symptoms such as mood changes, 
nightmares with auditory hallucinations, intrusive thoughts, 
startle response, anger, impaired concentration at work, 
impaired decision-making ability, depression, avoidance, and 
impaired memory.  The veteran has also reported turning down 
a promotion because of his inability to make rapid decisions 
and handle complex matters.  

A 2004 VA examination report indicates that the veteran had 
goal-directed speech, which was normal in rate and volume, 
good insight and judgment, no suicidal or homicidal ideation, 
and no visual hallucinations  His affect was occasionally 
appropriate and occasionally restricted, his memory was fair 
(able to remember 2/3 objects, 3/3 after slight prompting), 
and he performed well on cognitive tests: he was able to do 
serial threes with no problem, could spell the word 
"planet" and had good abstraction for proverbs.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 70, which corresponds to a finding of "some mild 
symptoms or some difficulty in social, occupation, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships."  The examiner 
opined that the veteran's current work schedule was 
aggravating his PTSD, and creating symptoms such as mood 
changes, sleep problems, nightmares, and appetite changes due 
to the irregular sleep-wake schedule.  The examiner stated 
that if the veteran "stopped his shift-work, his mood, 
sleep, and nightmares will automatically improve."  

The record contains no medical findings of panic attacks, 
impaired judgment, impaired speech, impaired understanding or 
thought processes, impaired impulse control, suicidal or 
homicidal thinking, or neglect of personal hygiene.  Most 
records report the veteran's affect as appropriate and note 
that he was fully oriented.  The records also indicate that 
the veteran continues to hold work, and although he reports 
his relationships at work and home vary on a daily basis, he 
does not allege that he is unable to maintain relationships.  
A September 2002 record reports the veteran gave negative 
histories as to anxiety, inability to cope, worry, trouble 
sleeping, impaired concentration, and sleep problems.  
Additionally, although two records, dating in 2002 and 2003, 
report a history of visual hallucinations, subsequent records 
report no evidence of hallucinations and the 2004 examination 
record reports a negative history of visual hallucinations.  

Although the veteran has a history of hallucinations, the 
evidence of record more nearly approximates a 30 percent 
rating.  Consequently, the veteran's claim for an increased 
rating is denied.  


ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


